                                              Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 1 of 48



                                      1    Lawrance A. Bohm (SBN: 208716)
                                           Kelsey K. Ciarimboli (SBN: 302611)
                                      2    Scott C. Zienty (SBN:324661)
                                      3    BOHM LAW GROUP, INC.
                                           4600 Northgate Boulevard, Suite 210
                                      4    Sacramento, California 95834
                                           Telephone: 866.920.1292
                                      5    Facsimile: 916.927.2046
                                      6
                                      7    Attorneys for Plaintiff,
                                           ABBAS BAHARI
                                      8
                                                                         UNITED STATES DISTRICT COURT
                                      9
                                                                       EASTERN DISTRICT OF CALIFORNIA
                                      10
                                      11   ABBAS BAHARI,                                        Case No.:
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12            Plaintiff,                                  PLAINTIFF’S VERIFIED COMPLAINT
   SACRAMENTO, CALIFORNIA 95834




                                      13                                                        FOR DAMAGES:
       BOHM LAW GROUP, INC.




                                                    v.
                                      14                                                         1) Labor Code section, 1102.5;
                                           COUNTY OF SAN JOAQUIN; and DOES 1                     2) Labor Code sections, 6310 and 6311;
                                      15   through 50, inclusive,                                3) Violation of Health and Safety Code,
                                      16                                                            section 1278.5;
                                                    Defendants.                                  4) False Promise, Civil Code, sections
                                      17                                                            1709 and 1710;
                                                                                                 5) Breach of Contract;
                                      18                                                         6) Breach of Implied Covenant of Good
                                      19                                                            Faith and Fair Dealing;
                                                                                                 7) Fraud/Intentional Misrepresentation;
                                      20                                                            and
                                                                                                 8) Negligent Misrepresentation.
                                      21
                                      22                                                        AND DEMAND FOR JURY TRIAL

                                      23           Plaintiff Abbas Bahari respectfully submits this Verified Complaint for Damages and
                                      24   Demand for Jury Trial and alleges as follows:
                                      25                                     OVERVIEW OF THE CASE
                                      26           San Joaquin Hospital cares more about turning a profit than faithfully serving the people
                                      27   of San Joaquin County. Dr. Abbas Bahari observed horrifying patient safety standards, caused by
                                      28   a rogue neurosurgeon who rushed through medically unwarranted procedures, and an overzealous

                                                                                              1
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial       Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                   Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                      Scott C. Zienty, Esq.
                                                 Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 2 of 48



                                      1    Trauma Team that hoarded patients it knew it could not safely treat. Day after day, San Joaquin
                                      2    Hospital pressured Dr. Bahari to render treatment without proper documentation and perform
                                      3    surgeries that required higher levels of care than they could provide. Dr. Bahari championed the
                                      4    safety of his patients and the quality of care they received, and raised his concerns with the Chief
                                      5    of Surgery and the Chief Medical Officer. When his supervisor learned of his whistleblowing, he
                                      6    threatened to take Dr. Bahari out of the hospital and beat him into submission. With the lives of
                                      7    his patients in danger, Dr. Bahari escalated his complaints to the hospital CEO, and was promptly
                                      8    stripped of his duties, and fired less than three weeks later.
                                      9                                    PARTIES AND JURISDICTION
                                      10            1.     At all times relevant to this action, Plaintiff, Dr. Abbas Bahari (“Plaintiff” or “Dr.
                                      11   Bahari”), was an employee of Defendant. At all times relevant to this action and during the
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   entirety of his employment, Plaintiff resided in San Joaquin County, California. Dr. Bahari is
   SACRAMENTO, CALIFORNIA 95834




                                      13   domiciled in, and a citizen of, the state of Ohio.
       BOHM LAW GROUP, INC.




                                      14            2.     Defendant County of San Joaquin (“San Joaquin Hospital” or “Defendant”) was,
                                      15   at all times relevant to this action, a public entity located at 500 West Hospital Road, French
                                      16   Camp, California 95231. Defendant was at all relevant times Plaintiff’s employer, prospective
                                      17   employer, or former employer. Defendant is a citizen of the state of California.
                                      18            3.     Venue and jurisdiction are proper in the United States District Court for the
                                      19   Eastern District of California because the majority of the events giving rise to this action took
                                      20   place in San Joaquin County; Defendant was at all times mentioned herein, operating and doing
                                      21   business in San Joaquin County; Plaintiff worked for Defendant in San Joaquin County; the
                                      22   damages sought exceed the jurisdictional minimum of this Court; and because the majority of
                                      23   witnesses and events occurred in San Joaquin County.
                                      24            4.     Plaintiff is domiciled in, and a citizen of, the state of Ohio. Defendant is a citizen
                                      25   of the state of California. The amount in controversy exceeds $75,000.00, not counting interest
                                      26   and court costs. As such, this Court has diversity jurisdiction over all claims in this matter under
                                      27   title 28 United States Code section 1332.
                                      28   ///

                                                                                              2
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial           Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                       Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                          Scott C. Zienty, Esq.
                                              Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 3 of 48



                                      1            5.      Plaintiff is ignorant of the true names and capacities of the Defendants sued herein
                                      2    as DOES 1 through 50. Defendants DOES 1 through 50 is sued herein under fictitious names
                                      3    pursuant to California Code of Civil Procedure section 474. Plaintiff is informed and believes,
                                      4    and on that basis alleges, that each Defendant sued under such fictitious names is in some manner
                                      5    responsible for the wrongs and damages as alleged herein. Plaintiff does not at this time know the
                                      6    true names or capacities of said Defendants, but prays that the same may be inserted herein when
                                      7    ascertained.
                                      8            6.      At all times relevant, each and every Defendant was an agent and/or employee of
                                      9    each and every other Defendant. In doing the things alleged in the causes of action stated herein,
                                      10   each and every Defendant was acting within the course and scope of this agency or employment,
                                      11   and was acting with the consent, permission, and authorization of each remaining Defendant. All
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   actions of each Defendant as alleged herein were ratified and approved by every other Defendant
   SACRAMENTO, CALIFORNIA 95834




                                      13   or their officers or managing agents.
       BOHM LAW GROUP, INC.




                                      14                                       STATEMENT OF FACTS
                                      15           7.      In or around 1994, Dr. Bahari graduated from the University of Belgrade Faculty
                                      16   of Medicine. Over the course of the next twenty years, Dr. Bahari participated in some of the most
                                      17   highly regarded medical programs in the United States, including a general surgery internship at
                                      18   Morehouse School of Medicine, a pre-clinical neurosurgery fellowship at the University of
                                      19   Washington, neurosurgery residency at Henry Ford Hospital in Detroit, Michigan, and a Complex
                                      20   Spine Subspecialty fellowship at the University of Virginia.
                                      21           8.      In or around 2014, Dr. Bahari took a job with Chaparral Medical Group, in
                                      22   Pomona, California, where he worked for approximately two years as a neurosurgeon.
                                      23           9.      In or around April 2016, Dr. Bahari interviewed with Dr. Moris Senegor (“Dr.
                                      24   Senegor”) to work as a neurosurgeon in Dr. Senegor’s private clinic in Stockton, California. Dr.
                                      25   Bahari conducted preliminary research on the clinic and Dr. Senegor, and found many negative
                                      26   reviews from patients dissatisfied with Dr. Senegor’s quality of medical care and services. Dr.
                                      27   Senegor had a reputation for receiving many patient complaints and malpractice lawsuits. Dr.
                                      28   Bahari declined an offer to join the clinic for fear of being associated with Dr. Senegor’s

                                                                                              3
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial         Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                     Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                        Scott C. Zienty, Esq.
                                                 Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 4 of 48



                                      1    reputation.
                                      2             10.    In or around late spring 2016, Dr. Bahari contacted San Joaquin Hospital in
                                      3    Stockton, California, to inquire about employment opportunities. San Joaquin Hospital needed a
                                      4    full-time neurosurgeon and granted Dr. Bahari an interview.
                                      5             11.    In or around July 2016, Dr. Bahari interviewed with San Joaquin Hospital. During
                                      6    the interview, San Joaquin Hospital informed Dr. Bahari they would soon be opening a trauma
                                      7    center and asked if Dr. Bahari would be interested in the position of Chief of Neurosurgery. Dr.
                                      8    Bahari declined because he preferred to spend the maximum amount of time possible providing
                                      9    patient care, rather than being occupied with administrative responsibilities. As such, San Joaquin
                                      10   Hospital offered Dr. Bahari a general neurosurgeon position, where he would spend the bulk of
                                      11   his time providing neurosurgical clinical care, providing neurosurgical services to the trauma
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   center, participating in the call schedule for neurosurgical emergencies, and supervising residents,
   SACRAMENTO, CALIFORNIA 95834




                                      13   interns, and allied health professionals.
       BOHM LAW GROUP, INC.




                                      14            12.    From in or around August 2016 through October 2016, Dr. Bahari and San Joaquin
                                      15   Hospital communicated back and forth, negotiating the terms of Dr. Bahari’s employment
                                      16   contract.
                                      17            13.    On or about October 31, 2016, Dr. Bahari began work at San Joaquin Hospital as
                                      18   a neurosurgeon. Dr. Bahari’s employment contract established, among other things, that he would
                                      19   divide his time between neurosurgical clinical care and the call schedule for neurosurgical
                                      20   emergencies. It also outlined the Neurosurgery Performance Incentive Plan, which entitled
                                      21   neurosurgeons to “15% of their professional fee charges.” Dr. Bahari’s employment contract
                                      22   provided for “an additional $20,000 per year… for board certification in neurosurgery once you
                                      23   receive it.” The contract did not set any deadline by which Dr. Bahari was expected to receive
                                      24   board certification. Additionally, Dr. Bahari’s employment contract provided him with “full
                                      25   malpractice coverage” for surgeries completed on behalf of San Joaquin Hospital. Dr. Bahari’s
                                      26   position as neurosurgeon was to be under the direction of the Chair of Surgery, the Trauma
                                      27   Medical Director, and the Chief Medical Officer.
                                      28   ///

                                                                                              4
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial         Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                     Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                        Scott C. Zienty, Esq.
                                              Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 5 of 48



                                      1            14.     In or around November 2016, Dr. Senegor invited Dr. Bahari to observe him
                                      2    perform a spinal fusion operation in San Joaquin Hospital, where Dr. Senegor had privileges for
                                      3    occasional work as a contracting neurosurgeon. Dr. Bahari agreed, but what he saw alarmed him.
                                      4    The surgery involved a routine procedure to address degenerative disc disease. Dr. Senegor,
                                      5    wielding an electric hand drill, entered through the front of the patient’s neck to access the spine.
                                      6    However, Dr. Senegor was aggressive and sloppy with the drill, and attempted to show off to Dr.
                                      7    Bahari by completing the operation as quickly as possible. In the process, Dr. Senegor risked
                                      8    puncturing or shredding vital organs adjacent to the surgery site, including the patient’s food pipe,
                                      9    wind pipe, and carotid arteries. Dr. Bahari had never before seen such careless behavior in his
                                      10   twenty-plus years in medicine.
                                      11           15.     In or around December 2016, Dr. Senegor invited Dr. Bahari to dinner. During
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   dinner, Dr. Senegor informed Dr. Bahari that he was joining San Joaquin Hospital as Chief of
   SACRAMENTO, CALIFORNIA 95834




                                      13   Neurosurgery. Dr. Senegor admitted to Dr. Bahari he had no other option, because he could no
       BOHM LAW GROUP, INC.




                                      14   longer afford the costs from the constant stream of malpractice lawsuits brought against him by
                                      15   former patients.
                                      16           16.     On or about January 5, 2017, Dr. Senegor began his employment at San Joaquin
                                      17   Hospital as Chief of Neurosurgery.
                                      18           17.     On or about January 5, 2017, Dr. Bahari admitted a patient into the Intensive Care
                                      19   Unit (“ICU”) with a serious brain bleed. Dr. Senegor confronted Dr. Bahari, urging him to
                                      20   relocate the brain-bleed patient to a regular floor in the hospital for “resource utilization
                                      21   purposes.” This meant it would cost the hospital less to place the patient in a lower level of care,
                                      22   but there would be less rigorous monitoring of the patient’s condition. Dr. Bahari refused, stating
                                      23   that any care below ICU-level was insufficient to prevent a sudden catastrophic decline in the
                                      24   patient’s condition. Dr. Senegor responded, “Well things are going to have to change.” When Dr.
                                      25   Bahari insisted that he would not compromise patient care, Dr. Senegor said, “We’ll see about
                                      26   that.” That same day, Dr. Senegor also reprimanded Dr. Azeem Oladunjoye (“Dr. Oladunjoye”),
                                      27   another neurosurgeon, for not completing an operation quickly enough. The duration of Dr.
                                      28   Oladunjoye’s operation was entirely reasonable.

                                                                                              5
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial          Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                      Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                         Scott C. Zienty, Esq.
                                              Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 6 of 48



                                      1            18.     Beginning in or around January 2017, after Dr. Bahari refused to compromise
                                      2    patient care, Dr. Senegor consistently assigned Dr. Bahari to the least desirable on-call shifts. Dr.
                                      3    Senegor crafted the on-call schedule so that Dr. Bahari tended to patients who suffered
                                      4    complications from surgeries hastily performed by Dr. Senegor (“surgical complication cases”).
                                      5    These complication cases naturally involved more complex and compounded medical issues for
                                      6    Dr. Bahari to handle, with more agitated patients and family members. All of this made Dr.
                                      7    Bahari’s work extremely and unnecessarily taxing.
                                      8            19.     Beginning in or around January 2017, Dr. Bahari received at least five surgical
                                      9    complication cases from Dr. Senegor per month. This number constituted between ten and twenty
                                      10   percent of all of Dr. Senegor’s surgery patients. Each time Dr. Bahari received such patients, Dr.
                                      11   Bahari contacted Dr. Senegor to inform him of the complications, and request information and
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   relevant documents. Specifically, Dr. Bahari requested patients’ pre-operation (“pre-op”) and
   SACRAMENTO, CALIFORNIA 95834




                                      13   post-operation (“post-op”) MRI scans. Dr. Bahari needed this information to compare the before-
       BOHM LAW GROUP, INC.




                                      14   and-after images to evaluate the surgery and determine the source of the complication. However,
                                      15   Dr. Senegor only took post-op scans, and either did not capture pre-op scans at all or did not make
                                      16   pre-op scans available to on-call neurosurgeons. Further, Dr. Senegor used CT scans for his post-
                                      17   op images in brain tumor removal cases, which are substantially less-detailed than MRI scans.
                                      18   Without pre-and post-op MRI scans in brain tumor removal cases, Dr. Bahari could not provide
                                      19   proper crossover and follow-up care to Dr. Senegor’s patients. Further, Dr. Senegor kept patient
                                      20   information, documentation, and pre-op scans on a computer in an off-site clinic, thus making it
                                      21   unavailable to Dr. Bahari during crossover and follow-up care for surgical complication cases.
                                      22   When Dr. Bahari asked Dr. Senegor to supply those documents, information, and scans, Dr.
                                      23   Senegor refused. Dr. Senegor took these basic requests as Dr. Bahari questioning his competence
                                      24   and challenging his authority.
                                      25           20.     During this time, Dr. Bahari noticed, during routine reviews of Dr. Senegor’s
                                      26   surgical complication cases, that Dr. Senegor frequently took additional surgical measures that
                                      27   were not medically warranted. In one instance, Dr. Senegor carried out an extensive spinal fusion
                                      28   involving screws placed in multiple levels of a patient’s spine. Looking at the post-op CT scans

                                                                                              6
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial          Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                      Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                         Scott C. Zienty, Esq.
                                              Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 7 of 48



                                      1    for the procedure, both Dr. Bahari and Dr. Oladunjoye were baffled by the extent of the medical
                                      2    intervention and struggled to imagine any diagnosis to justify such a procedure. On information
                                      3    and belief, Dr. Bahari alleges Dr. Senegor carried out these medically unnecessary procedures in
                                      4    order to rack up additional surgical costs and ultimately his revenue.
                                      5            21.     In or around late January 2017, Dr. Senegor threatened to proctor Dr. Bahari’s
                                      6    work indefinitely. Limited proctorships are a typical feature of a surgeon’s employment.
                                      7    Proctorships require a newly-hired surgeon have five to ten of their cases reviewed by another
                                      8    surgeon in the same field. The reviewing surgeon evaluates the newly-hired surgeon’s work on a
                                      9    patient, running from pre-diagnosis through diagnosis and surgery, and all the way through post-
                                      10   op and follow-up care. Proctorships are intended to ensure new surgeons demonstrate competence
                                      11   and meet the employer’s standards of skill and care before granting them full hospital privileges.
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   Thus, indefinite proctorships deviated substantially from San Joaquin Hospital’s standard practice
   SACRAMENTO, CALIFORNIA 95834




                                      13   of proctorship and threatened Dr. Bahari’s hospital privileges, upon which his employment was
       BOHM LAW GROUP, INC.




                                      14   conditioned in his employment contract. On information and belief, Dr. Bahari alleges Dr.
                                      15   Senegor’s threat was aimed at preventing Dr. Bahari from attaining full hospital privileges at San
                                      16   Joaquin Hospital and undermining his employment contract.
                                      17           22.     On or about January 26, 2017, Dr. Senegor scoured Dr. Bahari’s operative notes
                                      18   and nit-picked his work. Dr. Senegor demanded Dr. Bahari justify the smallest, most basic, and
                                      19   obvious decisions, and micromanaged the style and organization of his notes. Dr. Bahari
                                      20   explained his decisions and corrected Dr. Senegor on medically incorrect statements and
                                      21   accusations. Dr. Senegor exploded in rage and threatened Dr. Bahari, shouting, “In my day, if I
                                      22   didn’t follow instructions from senior neurosurgeons, they would take me out and beat me until I
                                      23   followed them!” Dr. Bahari said nothing, for fear that pushing back would cause Dr. Senegor to
                                      24   carry out his threat of physical violence. Dr. Oladunjoye and Dr. Bahari’s medical assistant, Berta
                                      25   Medina, witnessed this exchange. Dr. Bahari reported this aggressive and physically threatening
                                      26   behavior to Dr. Sheela Kapre (“Dr. Kapre”), Chief Medical Officer of San Joaquin Hospital. Dr.
                                      27   Kapre said she would meet with Dr. Bahari soon to discuss the incident further. Such a meeting
                                      28   did not occur for another two months.

                                                                                              7
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial        Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                    Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                       Scott C. Zienty, Esq.
                                              Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 8 of 48



                                      1            23.     In or around February 2017, Dr. Senegor sent Dr. Bahari threatening text
                                      2    messages, one of which referenced suffocation. Dr. Bahari showed these texts to critical care
                                      3    surgeon Dr. Shahin Foroutan (“Dr. Foroutan”), who recommended Dr. Bahari raise the issue with
                                      4    Dr. Kapre. Dr. Bahari emailed these text messages to Dr. Kapre, expressing concern for his
                                      5    personal safety. He received no reply.
                                      6            24.     In or around late March 2017, Dr. Bahari continued receiving Dr. Senegor’s
                                      7    surgical complication cases during on-call shifts. Per Dr. Kapre’s request, Dr. Bahari compiled
                                      8    and provided a list of all the complications to Dr. Kapre. Dr. Bahari observed no indication that
                                      9    these complaints were investigated.
                                      10           25.     Soon after, Dr. Bahari met with Dr. Kapre, Dr. Senegor, Dr. Oladunjoye, and Dr.
                                      11   Nathaniel Matolo (“Dr. Matolo”), San Joaquin Hospital’s Chief of Surgery, to discuss the
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   complaints about Dr. Senegor. During this meeting, Dr. Bahari complained that Dr. Senegor
   SACRAMENTO, CALIFORNIA 95834




                                      13   prioritized speed of surgeries above all else, including patient safety. Dr. Bahari also complained
       BOHM LAW GROUP, INC.




                                      14   that he was expected to care for Dr. Senegor’s surgical complication cases without adequate
                                      15   information, because Dr. Senegor either did not maintain or refused to make available proper
                                      16   documentation and pre-op scans, and performed unnecessarily extensive surgeries, thereby
                                      17   committing fraud. Dr. Bahari warned that Dr. Senegor’s practices threatened to seriously harm
                                      18   San Joaquin Hospital patients, opened Dr. Bahari up to liability, and risked his own reputation.
                                      19   As such, Dr. Bahari informed Dr. Kapre, Dr. Matolo, and Dr. Senegor he would no longer provide
                                      20   care to Dr. Senegor’s surgical complication cases without adequate documentation and
                                      21   information. Dr. Bahari also complained that Dr. Senegor was discriminating and retaliating
                                      22   against Dr. Bahari by threatening to proctor him indefinitely, depriving him of adequate patient
                                      23   documentation, assigning him to undesirable on-call shifts, nit-picking his work, and subjecting
                                      24   him to threatening and intimidating conduct. Dr. Bahari expressed fear for his personal safety
                                      25   because of Dr. Senegor’s threatening and intimidating conduct, and asked Dr. Kapre that he not
                                      26   be required to meet with Dr. Senegor in person anymore. Dr. Kapre ignored that particular
                                      27   request, but instructed Dr. Bahari and Dr. Senegor not to interfere with each other’s work. She
                                      28   also instructed the on-call schedule to be determined collaboratively between the three

                                                                                              8
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial        Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                    Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                       Scott C. Zienty, Esq.
                                              Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 9 of 48



                                      1    neurosurgeons rather than by Dr. Senegor alone. Dr. Kapre also assured Dr. Bahari that his patient
                                      2    safety complaints regarding Dr. Senegor would be investigated. Dr. Bahari observed no indication
                                      3    that his complaints were investigated.
                                      4            26.     Beginning in or around spring 2017, Dr. Senegor actively avoided proctoring Dr.
                                      5    Bahari’s cases, in an effort to prevent him from receiving full hospital privileges and to undermine
                                      6    his employment contract.
                                      7            27.     During the remainder of 2017, San Joaquin Hospital routinely deprived Dr. Bahari
                                      8    of surgery patients and assignments. San Joaquin Hospital instead funneled surgery patients to
                                      9    Dr. Senegor, thereby depriving Dr. Bahari of surgery incentive pay. Beyond the incentive pay,
                                      10   Dr. Bahari needed to perform surgeries to maintain and develop his surgical skills, and to become
                                      11   board-certified. San Joaquin Hospital also deprived Dr. Bahari of a full-time medical assistant
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   and additional clinic days, either of which would have allowed Dr. Bahari to accrue more surgery
   SACRAMENTO, CALIFORNIA 95834




                                      13   patients. When Dr. Bahari did receive surgery patients, San Joaquin Hospital deprived him of
       BOHM LAW GROUP, INC.




                                      14   adequate surgical staff to provide support during operations, such as a physician’s assistant, x-ray
                                      15   technicians, and neuro-monitoring technicians. Inadequate staff caused Dr. Bahari’s surgeries to
                                      16   last substantially longer, putting Dr. Bahari’s well-being at risk, as he faced increased fatigue,
                                      17   exhaustion, and dehydration during surgeries ranging from eight to twelve hours long. The
                                      18   inadequate surgical support also threatened patient safety. Dr. Bahari frequently raised concerns
                                      19   about understaffing to Dr. Kapre and others. However, San Joaquin Hospital routinely
                                      20   disregarded those concerns and continued its practice of understaffing Dr. Bahari’s surgeries.
                                      21           28.     On or about January 1, 2018, San Joaquin Hospital hired Dr. Ty to work as a
                                      22   neurosurgeon. San Joaquin Hospital hired Dr. Ty to provide support to Dr. Senegor, because Dr.
                                      23   Bahari and Dr. Oladunjoye both refused to render care to Dr. Senegor’s surgical complication
                                      24   patients without proper patient documentation.
                                      25           29.     On or about January 5, 2018, Dr. Bahari complained to David Culberson
                                      26   (“Culberson”), CEO of San Joaquin Hospital, and Dr. Kapre about having surgery patients taken
                                      27   away without notice or approval. Culberson referred the issue back to Dr. Senegor, who took no
                                      28   further steps to address the issue.

                                                                                              9
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial         Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                     Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                        Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 10 of 48



                                      1            30.     In or around early 2018, Dr. Bahari entered into his office to find his business
                                      2    cards removed from his business card holder and placed face down on his desk. In the business
                                      3    card holder, he found a single business card of Dr. Senegor’s, which had scribbled across it, “I
                                      4    AM CHIEF OF NEUROSURGERY.”
                                      5            31.     In or around February 2018, Dr. Bahari refused to carry out an unsafe operation
                                      6    on an overweight, multi-trauma patient. San Joaquin Hospital’s Trauma Team received a patient
                                      7    suffering from multiple traumas resulting from a serious car accident. The patient had a Body
                                      8    Mass Index (“BMI”) in excess of forty. However, San Joaquin Hospital maintained a policy or
                                      9    practice of referring out surgery patients with a BMI of forty or above. Nevertheless, the Trauma
                                      10   Team called Dr. Bahari to provide a consultation for the patient and perform neurological surgery
                                      11   to stabilize the spine and resolve a brain bleed. Dr. Bahari advised the Trauma Team and Dr.
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   Frank Kennedy (“Dr. Kennedy”), Trauma Medical Director, that the patient needed to be
   SACRAMENTO, CALIFORNIA 95834




                                      13   transferred. Dr. Bahari explained that because San Joaquin Hospital had inadequate surgical staff,
       BOHM LAW GROUP, INC.




                                      14   he could not safely perform a surgery on a patient of that size. Heavy patients are at higher risk
                                      15   of complication because of their weight. Such patients also need at least one physician’s assistant
                                      16   to provide supplemental care, as well as X-ray technicians and neuro-monitoring technicians.
                                      17   Beyond that, other additional staff are required to safely lift, turn, rotate, stabilize, or otherwise
                                      18   manipulate the patient as needed during surgery. Too few staff attempting to move a heavy patient
                                      19   posed clear risk to the patient, who could be accidentally dropped or maneuvered in an unnatural
                                      20   and unsafe position. Even more, an understaffed operation also risked the health and safety of the
                                      21   personnel who would be exerting themselves dangerously beyond their own physical capabilities
                                      22   for extended periods of time. On this occasion, San Joaquin Hospital did not provide Dr. Bahari
                                      23   with sufficient medical support staff to assist in this surgery. Additionally, the patient suffered
                                      24   from other traumas simultaneously, making the prospective, understaffed operation more
                                      25   dangerous for the patient. Dr. Bahari recommended the patient be transferred to a hospital with a
                                      26   higher level of care. The Trauma Team insisted they keep the patient and requested Dr. Bahari to
                                      27   perform the surgery. Dr. Bahari refused to perform a surgery that could cause more harm to an
                                      28   already critical patient. Dr. Bahari also had a reasonable and good-faith belief that performing

                                                                                             10
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial           Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                       Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                          Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 11 of 48



                                      1    such a surgery under the circumstances would violate state or federal law or regulation, including,
                                      2    but not limited to, the Emergency Medical Treatment and Labor Act (“EMTALA”). The Trauma
                                      3    Team decided to keep the patient, and had Dr. Oladunjoye perform the neurosurgery. As a result,
                                      4    the patient suffered from a misplaced screw.
                                      5            32.     On or about April 9, 2018, Dr. Kapre called Dr. Bahari into a meeting in her office.
                                      6    Dr. Bahari arrived to find Dr. Kapre accompanied by Dr. Senegor, despite Dr. Bahari’s prior
                                      7    request not to have in-person meetings with Dr. Senegor. Dr. Senegor accused Dr. Bahari of
                                      8    triggering a swollen neck in a surgical patient by carrying out too long of an operation. Dr. Bahari
                                      9    denied the accusation, stating that the complication suffered by the patient had no medical ties to
                                      10   the duration of the surgery. Dr. Bahari also contrasted this unavoidable complication to Dr.
                                      11   Senegor’s numerous avoidable complication cases. Dr. Senegor intended to personally investigate
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   the matter. Dr. Bahari questioned to Dr. Kapre whether Dr. Senegor could do so impartially;
   SACRAMENTO, CALIFORNIA 95834




                                      13   however, Dr. Kapre was unphased by Dr. Bahari’s concern.
       BOHM LAW GROUP, INC.




                                      14           33.     On or about April 10, 2018, Dr. Bahari called Dr. Matolo to notify him about Dr.
                                      15   Senegor’s retaliatory and baseless accusation against Dr. Bahari the day before. Dr. Matolo
                                      16   replied, “I’ll take a look at it. Thanks for letting me know.”
                                      17           34.     Days later, Dr. Bahari saw Dr. Matolo and again raised the issue of Dr. Senegor’s
                                      18   accusation against him. Dr. Matolo had not yet reviewed the false accusation, but conceded to Dr.
                                      19   Bahari, “He wants you to leave on your own.”
                                      20           35.     On or about April 14, 2018, Dr. Bahari emailed Dr. Kapre to deny Dr. Senegor’s
                                      21   false accusation and reiterate his concerns regarding Dr. Senegor’s patient care and retaliation.
                                      22   Dr. Bahari received no direct response.
                                      23           36.     On or about April 17, 2018, Dr. Bahari alerted San Joaquin Hospital’s Risk
                                      24   Management Department to his patient safety concerns caused by Dr. Senegor. Dr. Bahari
                                      25   specifically raised concerns about Dr. Senegor’s frequent surgical complications, failure to take
                                      26   pre-op scans, and failure to provide other doctors with adequate patient documentation and
                                      27   information for follow-up care. Dr. Bahari also complained of San Joaquin Hospital’s
                                      28   indifference to these complaints over the previous year. Dr. Bahari received no response or

                                                                                             11
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial         Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                     Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                        Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 12 of 48



                                      1    acknowledgment from the Risk Management Department.
                                      2            37.     In or around mid-April 2018, on information and belief, Dr. Bahari alleges Dr.
                                      3    Senegor continued to spread his false accusation against Dr. Bahari to San Joaquin Hospital
                                      4    leadership. Dr. Senegor continued to spread this rumor that Dr. Bahari had caused a swollen neck
                                      5    in a patient, hoping it would result in Dr. Bahari’s termination from San Joaquin Hospital. Dr.
                                      6    Onkar Judge (“Dr. Judge”), the Medical Executive Committee Director, determined Dr.
                                      7    Senegor’s accusation was baseless and absurd, as there was no medical connection between
                                      8    surgery duration and the patient’s swollen neck. As such, San Joaquin Hospital leadership took
                                      9    no action on the matter.
                                      10           38.     On or about May 4, 2018, Dr. Bahari prepared a letter to the San Joaquin Hospital
                                      11   Board of Directors to outline his complaints about patient safety, discrimination, retaliation, and
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   the managerial and administrative indifference to Dr. Bahari’s complaints. One of Dr. Bahari’s
   SACRAMENTO, CALIFORNIA 95834




                                      13   coworkers knew about the letter and warned him not to send it and risk further retaliation. Dr.
       BOHM LAW GROUP, INC.




                                      14   Bahari ultimately did not send the letter to the Board of Directors for fear that Culberson would
                                      15   fire him for going over Culberson’s head.
                                      16           39.     On or about May 7, 2018, Dr. Bahari met with Culberson and Dr. Kapre regarding
                                      17   his complaints about Dr. Senegor’s patient safety risks, and discriminatory and retaliatory
                                      18   conduct. In the meeting, Culberson assured Dr. Bahari that he planned to remove Dr. Senegor
                                      19   from Chief of Neurosurgery and either find a new hire to replace him, or rotate the administrative
                                      20   duties between the other neurosurgeons on a yearly basis. Dr. Bahari also complained in this
                                      21   meeting about the Trauma Team’s failure to comply with EMTALA by disregarding Dr. Bahari’s
                                      22   recommendations for high-risk patients to be transferred to facilities with higher levels of care.
                                      23   Dr. Kapre and Culberson did not directly respond to this complaint.
                                      24           40.     In or around mid-May 2018, Dr. Bahari was informed by San Joaquin Hospital
                                      25   leadership that Dr. Senegor’s criticisms of him regarding the patient with the swollen neck were
                                      26   incorrect.
                                      27           41.     On or about May 30, 2018, Dr. Senegor pulled Dr. Bahari completely off of the
                                      28   regular on-call schedule. In doing so, Dr. Senegor deprived Dr. Bahari of his normal involvement

                                                                                             12
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial        Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                    Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                       Scott C. Zienty, Esq.
                                                 Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 13 of 48



                                      1    in setting the call schedule with Dr. Senegor and Dr. Oladunjoye. The same day, Dr. Bahari
                                      2    complained to Dr. Judge about the decision to pull him from the on-call schedule. Dr. Judge
                                      3    immediately called Dr. Kapre, who said the matter was entirely in Culberson’s hands. As such,
                                      4    Dr. Bahari set up a meeting with Dr. Kapre and Culberson to address the on-call schedule and
                                      5    convey his complaints about patient safety, discrimination, retaliation, and employee health and
                                      6    safety.
                                      7              42.   On or about June 1, 2018, Dr. Bahari complained to Dr. Matolo via email about
                                      8    patient safety risks posed by Dr. Senegor. He also complained that Dr. Senegor pulled him from
                                      9    the on-call schedule because Dr. Bahari raised these patient safety concerns. Dr. Bahari received
                                      10   no response from Dr. Matolo.
                                      11             43.   On or about June 1, 2018, Dr. Bahari met with Dr. Kapre and Culberson to
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   complain about being pulled from the on-call schedule in retaliation for making complaints about
   SACRAMENTO, CALIFORNIA 95834




                                      13   Dr. Senegor. Dr. Kapre confirmed Dr. Senegor had unilaterally decided to remove Dr. Bahari
       BOHM LAW GROUP, INC.




                                      14   from the on-call schedule for June. Dr. Kapre also confirmed that Dr. Senegor’s accusation about
                                      15   Dr. Bahari’s patient was baseless. Dr. Kapre promised she and Culberson would meet with Dr.
                                      16   Bahari and Dr. Senegor individually to resolve the on-call schedule issue. Dr. Kapre and
                                      17   Culberson never met with Dr. Bahari again, and San Joaquin Hospital never returned Dr. Bahari
                                      18   to the on-call schedule.
                                      19             44.   On or around June 18, 2018, San Joaquin Hospital terminated Dr. Bahari’s
                                      20   employment. Culberson explained that Dr. Bahari was “not a good fit” and “not board-certified.”
                                      21   Culberson alternatively explained that they could no longer keep Dr. Bahari on because San
                                      22   Joaquin Hospital had not achieved the status of a Level II Trauma Center. Dr. Bahari pointed out
                                      23   to Culberson that Dr. Oladunjoye also had not yet completed the board certification process. Dr.
                                      24   Bahari also pointed out to Culberson that his employment contract acknowledged that Dr. Bahari
                                      25   was not yet board-certified and established no deadline by which he had to attain board
                                      26   certification. Culberson provided no substantive response, saying only, “The decision has already
                                      27   been made.”
                                      28   ///

                                                                                             13
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial       Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                   Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                      Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 14 of 48



                                      1            45.     Less than a month later, San Joaquin Hospital posted a job announcement online
                                      2    to fill the vacant neurosurgeon position, despite still being a Level III Trauma Center. The position
                                      3    required a spinal specialty and a current California medical license, however, it did not require
                                      4    current board certification.
                                      5            46.     On November 16, 2018, Plaintiff provided notice to San Joaquin County of his
                                      6    intent to file the present lawsuit, pursuant to Government Code section 910. Plaintiff completed
                                      7    and submitted a Government Tort Claim Form with the County of San Joaquin’s Claim for
                                      8    Damages Form.
                                      9            47.     On December 19, 2018, Plaintiff’s Government Tort Claim submitted to San
                                      10   Joaquin County was rejected.
                                      11                                      FIRST CAUSE OF ACTION
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12                                  Violation of Labor Code section 1102.5
   SACRAMENTO, CALIFORNIA 95834




                                      13           48.     The allegations set forth in this complaint are hereby re-alleged and incorporated
       BOHM LAW GROUP, INC.




                                      14   by reference.
                                      15           49.     This cause of action is asserted against Defendant.
                                      16           50.     At all relevant times, Plaintiff was an employee of Defendant.
                                      17           51.     Labor Code section 98.6 states that an employer may not “discharge an employee
                                      18   or in any manner discriminate against any employee . . . because the employee . . . has filed a
                                      19   bona fide complaint or claim or instituted or caused to be instituted any proceeding under or
                                      20   relating to his or her rights, which are under the jurisdiction of the Labor Commissioner.” Labor
                                      21   Code section 1102.5, subdivision (b), states that “[a]n employer, or any person acting on behalf
                                      22   of the employer, shall not retaliate against an employee for disclosing information, or because the
                                      23   employer believes that the employee disclosed or may disclose information, to a government or
                                      24   law enforcement agency, to a person with authority over the employee or another employee who
                                      25   has the authority to investigate, discover, or correct the violation or noncompliance, or for
                                      26   providing information to, or testifying before, any public body conducting an investigation,
                                      27   hearing, or inquiry, if the employee has reasonable cause to believe that the information discloses
                                      28   a violation of state or federal statute, or a violation of or noncompliance with a local, state, or

                                                                                             14
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial          Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                      Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                         Scott C. Zienty, Esq.
                                                 Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 15 of 48



                                      1    federal rule or regulation, regardless of whether disclosing the information is part of the
                                      2    employee's job duties.” Labor Code section 1102.5, subdivision (c), states that an “employer may
                                      3    not retaliate against an employee for refusing to participate in an activity that would result in a
                                      4    violation of state or federal statute, or a violation or noncompliance with a state or federal rule or
                                      5    regulation.”
                                      6             52.    Plaintiff made numerous protected complaints to persons with authority over him
                                      7    at San Joaquin Hospital including, but not limited to, complaints about: patient safety; an unsafe
                                      8    and unhealthy working environment; discriminatory and retaliatory behavior by Defendant
                                      9    management; violations of EMTALA; and fraud. Also, Plaintiff refused to perform work he
                                      10   reasonably believed to violate federal, state or municipal laws and/or regulations. Defendant’s
                                      11   conduct violated statutes and regulations including, but not limited to: Labor Code sections 232.5,
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   512, 6310, 6311, 6400, 6401, 6402, 6403, and 6404; Health and Safety Code section 1278.5; 42
   SACRAMENTO, CALIFORNIA 95834




                                      13   U.S. Code 1395(d)(d) - Emergency Medical Treatment and Labor Act; 31 U.S. Code 3729 - False
       BOHM LAW GROUP, INC.




                                      14   Claims Act.
                                      15            53.    Defendant violated Labor Code sections 98.6 and 1102.5 when it unlawfully
                                      16   retaliated against Plaintiff by taking adverse employment actions against Plaintiff, including but
                                      17   not limited to: making unfavorable changes to Plaintiff’s work schedule, micromanaging his
                                      18   work, subjecting Plaintiff to threatening and intimidating behavior, manipulating job duties and
                                      19   activities, creating of the overall hostile terms and conditions of employment, and wrongfully
                                      20   terminating Plaintiff’s employment.
                                      21            54.    The conduct of Defendant and its agents and employees was a substantial factor
                                      22   in causing Plaintiff’s harm.
                                      23            55.    As an actual and proximate result of the aforementioned violations, Plaintiff has
                                      24   been harmed in an amount according to proof, but in an amount in excess of the jurisdiction of
                                      25   this Court.
                                      26            56.    As an actual and proximate result of Defendant’s aforementioned acts, Plaintiff
                                      27   has lost wages, benefits, and other out-of-pocket expenses.
                                      28   ///

                                                                                             15
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial           Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                       Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                          Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 16 of 48



                                      1            57.     As an actual and proximate result of Defendant’s aforementioned acts, Plaintiff
                                      2    suffered physical injury, including, but not limited to, insomnia, headaches, loss of appetite,
                                      3    weight loss, and weight gain. Plaintiff claims general damages for physical injury in an amount
                                      4    according to proof at time of trial.
                                      5            58.     As an actual and proximate result of Defendant’s aforementioned acts, Plaintiff
                                      6    suffered mental upset, emotional distress, and/or other psychological injury. Plaintiff claims
                                      7    general damages for mental upset, emotional distress, and other psychological injury in an amount
                                      8    according to proof at time of trial.
                                      9                                     SECOND CAUSE OF ACTION
                                      10                           Violation of Labor Code sections 6310 and 6311
                                      11           59.     The allegations set forth in this complaint are hereby re-alleged and incorporated
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   by reference.
   SACRAMENTO, CALIFORNIA 95834




                                      13           60.     This cause of action is asserted Defendant.
       BOHM LAW GROUP, INC.




                                      14           61.     At all relevant times, Plaintiff was an employee of Defendant.
                                      15           62.     Labor Code section 6310 states, “Any employee who is discharged, threatened
                                      16   with discharge, demoted, suspended, or in any other manner discriminated against in the terms
                                      17   and conditions of employment by his or her employer because the employee has made a bona fide
                                      18   oral or written complaint to the division, other governmental agencies having statutory
                                      19   responsibility for or assisting the division with reference to employee safety or health, his or her
                                      20   employer, or his or her representative, of unsafe working conditions, or work practices, in his or
                                      21   her employment or place of employment, or has participated in an employer-employee
                                      22   occupational health and safety committee, shall be entitled to reinstatement and reimbursement
                                      23   for lost wages and work benefits caused by the acts of the employer. Any employer who willfully
                                      24   refuses to rehire, promote, or otherwise restore an employee or former employee who has been
                                      25   determined to be eligible for rehiring or promotion by a grievance procedure, arbitration, or
                                      26   hearing authorized by law, is guilty of a misdemeanor."
                                      27           63.     Labor Code section 6311 states, “No employee shall be laid off or discharged for
                                      28   refusing to perform work in the performance of which this code, including Section 6400, any

                                                                                             16
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial         Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                     Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                        Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 17 of 48



                                      1    occupational safety or health standard or any safety order of the division or standards board will
                                      2    be violated, where the violation would create a real and apparent hazard to the employee or his or
                                      3    her fellow employees. Any employee who is laid off or discharged in violation of this section or
                                      4    is otherwise not paid because he or she refused to perform work in the performance of which this
                                      5    code, any occupational safety or health standard or any safety order of the division or standards
                                      6    board will be violated and where the violation would create a real and apparent hazard to the
                                      7    employee or his or her fellow employees shall have a right of action for wages for the time the
                                      8    employee is without work as a result of the layoff or discharge.”
                                      9            64.     The Joint Commission states, “Intimidating and disruptive behaviors can foster
                                      10   medical errors, contribute to poor patient satisfaction and to preventable adverse outcomes. . .
                                      11   Safety and quality of patient care is dependent on teamwork, communication, and a collaborative
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   work environment. To assure quality and to promote a culture of safety, health care organizations
   SACRAMENTO, CALIFORNIA 95834




                                      13   must address the problem of behaviors that threaten the performance of the health care team.
       BOHM LAW GROUP, INC.




                                      14   Intimidating and disruptive behaviors include overt actions such as verbal outbursts and physical
                                      15   threats, as well as passive activities such as refusing to perform assigned tasks or quietly
                                      16   exhibiting uncooperative attitudes during routine activities…All intimidating and disruptive
                                      17   behaviors are unprofessional and should not be tolerated.”
                                      18           65.     The Joint Commission acknowledges, “The presence of intimidating and
                                      19   disruptive behaviors in an organization [] erodes professional behavior and creates an unhealthy
                                      20   or even hostile work environment….” [Emphasis added.] An unhealthy and unsafe work
                                      21   environment threatens the physical and psychological safety of employees and members of the
                                      22   medical staff, and creates an unsafe environment for patients seeking care in the medical facility.
                                      23   (A true and correct copy of The Joint Commission, Sentinel Event Alert: Behaviors that
                                      24   Undermine a Culture of Safety is attached hereto as Exhibit 1.)
                                      25           66.     During Plaintiff’s employment, Plaintiff complained orally and in writing to
                                      26   management about the unsafe working environment, including, but not limited to, the intimidating
                                      27   and disruptive behaviors of his co-workers and supervisors, unsafe, unsupported and under-
                                      28   resourced operations and other medical procedures, and unnecessary risks to patient safety.

                                                                                             17
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial        Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                    Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                       Scott C. Zienty, Esq.
                                                 Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 18 of 48



                                      1    ///
                                      2             67.    The unhealthy and unsafe working environment at Defendant was physically and
                                      3    psychologically unsafe for Plaintiff.
                                      4             68.    Defendant violated Labor Code sections 6310, 6311, 6400, 6401, 6402, 6403,
                                      5    6404 and 6405 by retaliating against Plaintiff for his protected complaints regarding the unsafe
                                      6    workplace, the unhealthy workplace, patient safety and his working conditions by making
                                      7    unfavorable changes to Plaintiff’s work schedule, micromanaging his work, subjecting Plaintiff
                                      8    to threatening and intimidating behavior, manipulating job duties and activities, creating overall
                                      9    hostile terms and conditions of employment, and wrongfully terminating Plaintiff’s employment.
                                      10            69.    As an actual and proximate result of Defendant’s aforementioned violations,
                                      11   Plaintiff has been damaged in an amount according to proof, but in an amount in excess of the
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   jurisdiction of this Court.
   SACRAMENTO, CALIFORNIA 95834




                                      13            70.    As an actual and proximate result of Defendant’s aforementioned acts, Plaintiff
       BOHM LAW GROUP, INC.




                                      14   has lost wages, benefits, and other out of pocket expenses.
                                      15            71.    As an actual and proximate result of Defendant’s aforementioned acts, Plaintiff
                                      16   suffered physical injury, including, but not limited to, insomnia, headaches, loss of appetite,
                                      17   weight loss, and weight gain. Plaintiff claims general damages for physical injury in an amount
                                      18   according to proof at time of trial.
                                      19            72.    As an actual and proximate result of Defendant’s aforementioned acts, Plaintiff
                                      20   also suffered mental upset, emotional distress, and/or psychological injury. Plaintiff claims
                                      21   general damages for mental upset, emotional distress, and/or psychological injury in an amount
                                      22   according to proof at time of trial.
                                      23                                     THIRD CAUSE OF ACTION
                                      24                         Violation of Health and Safety Code section 1278.5
                                      25            73.    The allegations set forth in this complaint are hereby re-alleged and incorporated
                                      26   by reference.
                                      27            74.    This cause of action is asserted against Defendant.
                                      28            75.    The California Legislature has determined that, in order to protect patients, “it is

                                                                                             18
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial         Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                     Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                        Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 19 of 48



                                      1    the public policy of the State of California to encourage patients, nurses, members of the medical
                                      2    staff, and other health care workers to notify government entities of suspected unsafe patient care
                                      3    and hospital conditions.” San Joaquin Hospital is a “health facility” pursuant to Health and Safety
                                      4    Code section 1250, subdivision (i).
                                      5            76.     Therefore, pursuant to California Health and Safety Code section 1278.5,
                                      6    subdivision (b), “[n]o health facility shall discriminate or retaliate, in any manner, against any
                                      7    patient, employee, member of the medical staff, or any other health care worker of the health
                                      8    facility because that person . . . [p]resented a grievance, complaint, or report to the facility, to an
                                      9    entity or agency responsible for accrediting or evaluating the facility, or the medical staff of the
                                      10   facility, or to any other governmental entity.” Pursuant to section 1278.5, subdivision (i), “‘health
                                      11   facility’ means any facility defined under this chapter, including, but not limited to, the facility’s
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   administrative personnel, employees, boards, and committees of the board, and medical staff.”
   SACRAMENTO, CALIFORNIA 95834




                                      13           77.     Plaintiff was an employee of Defendant and a member of the medical staff of San
       BOHM LAW GROUP, INC.




                                      14   Joaquin Hospital.
                                      15           78.     Defendant harassed, discriminated, and retaliated against Plaintiff because he
                                      16   reported concerns about patient care, services, and hospital conditions.
                                      17           79.     Plaintiff presented a grievance, complaint, or report to the facility regarding unsafe
                                      18   patient care, services and hospital conditions. These issues involved patient care as well as
                                      19   violations of compliance statutes and regulations.
                                      20           80.     Section 1278.5, subdivision (d)(1) states, “There shall be a rebuttable presumption
                                      21   that discriminatory action was/were taken by the health facility, or by the entity that owns or
                                      22   operates that health facility, or that owns or operates any other health facility, in retaliation against
                                      23   an employee, member of the medical staff, or any other health care worker of the facility, if
                                      24   responsible staff at the facility or the entity that owns or operates the facility had knowledge of
                                      25   the actions, participation, or cooperation of the person responsible for any acts described in
                                      26   paragraph (1) of subdivision (b), and the discriminatory action occurs within 120 days of the filing
                                      27   of the grievance or complaint by the employee, member of the medical staff or any other health
                                      28   care worker of the facility.”

                                                                                             19
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial             Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                         Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                            Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 20 of 48



                                      1             81.     Discriminatory and retaliatory actions, including, but not limited to, making
                                      2    unfavorable changes to Plaintiff’s work schedule, micromanaging his work, subjecting him to
                                      3    threatening and intimidating behavior, manipulating job duties and activities, creating overall
                                      4    hostile terms and conditions of employment, and wrongfully terminating Plaintiff’s employment
                                      5    were taken against Plaintiff within 120 days of filing grievances regarding patient care, services,
                                      6    and/or hospital conditions.
                                      7             82.     California Health and Safety Code section 1278.5 has no administrative or judicial
                                      8    exhaustion requirement.
                                      9             83.     As a proximate result of Defendant’s aforementioned acts, Plaintiff has been
                                      10   damaged in an amount according to proof, but in an amount in excess of the jurisdiction of this
                                      11   Court.
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12            84.     As an actual and proximate result of Defendant’s unlawful conduct, Plaintiff has
   SACRAMENTO, CALIFORNIA 95834




                                      13   lost wages, benefits, and has incurred other out-of-pocket expenses.
       BOHM LAW GROUP, INC.




                                      14            85.     As an actual and proximate result of Defendant’s aforementioned acts, Plaintiff
                                      15   suffered physical injury, including, but not limited to, insomnia, headaches, loss of appetite,
                                      16   weight loss, and weight gain. Plaintiff claims general damages for physical injury in an amount
                                      17   according to proof at time of trial.
                                      18            86.     As an actual and proximate result of Defendant’s aforementioned acts, Plaintiff
                                      19   also suffered mental upset, emotional distress and/or other psychological injury. Plaintiff claims
                                      20   general damages for mental upset, emotional distress and/or other psychological injury in an
                                      21   amount according to proof at time of trial.
                                      22                                    FOURTH CAUSE OF ACTION
                                      23                   False Promise in Violation of Civil Code sections 1709 and 1710.4
                                      24            87.     The allegations set forth in this complaint are hereby re-alleged and incorporated
                                      25   by reference.
                                      26            88.     This cause of action is asserted against Defendant.
                                      27            89.     Defendant made a promise to Plaintiff.
                                      28            90.     Defendant promised including but not limited to the following:

                                                                                             20
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial         Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                     Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                        Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 21 of 48



                                      1                (1) Defendant promised Plaintiff that board certification was not an express condition
                                      2                    of employment with San Joaquin Hospital. Defendant further promised Plaintiff
                                      3                    there was no deadline after which board certification would be an express
                                      4                    condition of employment with San Joaquin Hospital. However, Defendant did not
                                      5                    perform this promise when it ultimately terminated Plaintiff and relied on his lack
                                      6                    of board certification as the grounds for the termination.
                                      7                (2) Defendant promised Plaintiff he would be allowed time to become board certified
                                      8                    if he so chose. In this promise included the promise that Plaintiff would be given
                                      9                    “four weeks off take your oral board certification examination when it is
                                      10                   scheduled,” and that once the board certification was complete, Plaintiff would
                                      11                   receive an additional $20,000 pay annually. Defendant did not perform these
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12                   promises when it did not permit Plaintiff time to become board certified, when it
   SACRAMENTO, CALIFORNIA 95834




                                      13                   terminated him, failed to provide him surgeries, and pulled him from the call
       BOHM LAW GROUP, INC.




                                      14                   schedule.
                                      15               (3) Defendant promised Plaintiff the call schedule would be divided between three
                                      16                   neurosurgeons, with “at least fifteen days of call each month that can be paid at
                                      17                   the extra call rate” of $2,000 per day. However, Defendant did not perform this
                                      18                   promise when it hired a fourth neurosurgeon thereby depriving Plaintiff extra call
                                      19                   opportunities. Further, Dr. Senegor pulled Plaintiff entirely from the call schedule
                                      20                   on May 30, 2018, thereby denying him extra call opportunities.
                                      21               (4) Defendant promised Plaintiff ninety days’ notice of termination of the contract.
                                      22                   However, Defendant did not perform its promise when Plaintiff’s termination
                                      23                   letter from June 18, 2018 established Plaintiff’s last working day as June 30, 2018
                                      24                   and indicated Defendant would pay Plaintiff ninety days of his base pay. In doing
                                      25                   so, Defendant denied Plaintiff over two and a half months of extra call
                                      26                   opportunities, incentive pay, and surgeries needed for board certification.
                                      27               (5) Defendant promised Plaintiff the support of allied health professionals during his
                                      28                   employment with San Joaquin Hospital. Defendant did not perform this promise

                                                                                             21
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial          Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                      Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                         Scott C. Zienty, Esq.
                                                 Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 22 of 48



                                      1                      when it routinely failed to provide Plaintiff with sufficient allied health
                                      2                      professionals.
                                      3                   (6) Defendant promised Plaintiff the opportunity to perform surgeries necessary to
                                      4                      achieve board certification. However, Defendant did not perform this promise
                                      5                      when it deprived Plaintiff of surgeries and diverted patients away from Plaintiff
                                      6                      and toward other neurosurgeons.
                                      7             91.      Defendant did not intend to perform the promises when they were made.
                                      8             92.      Defendant intended that Plaintiff rely on these promises as true.
                                      9             93.      Plaintiff reasonably relied on Defendant’s promise.
                                      10            94.      Defendant failed to perform the promised acts.
                                      11            95.      Plaintiff was harmed by Defendant’s deceit and failure to fulfill the promise.
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12            96.      Plaintiff’s reliance of Defendant’s promises was a substantial factor in causing him
   SACRAMENTO, CALIFORNIA 95834




                                      13   harm.
       BOHM LAW GROUP, INC.




                                      14            97.      As a proximate result of Defendant’s aforementioned acts, Plaintiff has been
                                      15   damaged in an amount according to proof, but in an amount in excess of the jurisdiction of this
                                      16   Court.
                                      17            98.      As an actual and proximate result of Defendant’s unlawful conduct, Plaintiff has
                                      18   lost wages, benefits, and has incurred other out-of-pocket expenses.
                                      19            99.      As an actual and proximate result of Defendant’s aforementioned acts, Plaintiff
                                      20   suffered physical injury, including, but not limited to, insomnia, headaches, loss of appetite,
                                      21   weight loss, and weight gain. Plaintiff claims general damages for physical injury in an amount
                                      22   according to proof at time of trial.
                                      23            100.     As an actual and proximate result of Defendant’s aforementioned acts, Plaintiff
                                      24   also suffered mental upset, emotional distress and/or other psychological injury. Plaintiff claims
                                      25   general damages for mental upset, emotional distress and/or other psychological injury in an
                                      26   amount according to proof at time of trial.
                                      27   ///
                                      28   ///

                                                                                             22
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial           Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                       Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                          Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 23 of 48



                                      1                                       FIFTH CAUSE OF ACTION
                                      2                                            Breach of Contract
                                      3            101.     The allegations set forth in this complaint are hereby re-alleged and incorporated
                                      4    by reference.
                                      5            102.     This cause of action is asserted against Defendant.
                                      6            103.     Plaintiff and Defendant entered into a contract.
                                      7            104.     Plaintiff performed all, or substantially all, of the significant things the contract
                                      8    required him to do.
                                      9            105.     Defendant failed to what the contract required it to do, including but not limited to
                                      10   the following:
                                      11           106.     In its Physician Employment Agreement, Exhibit 2– Duties and Responsibilities,
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   Neurosurgery Services Compensation and Incentive Plan, and “Revised Offer” conveyed to
   SACRAMENTO, CALIFORNIA 95834




                                      13   Plaintiff on October 1, 2016, Defendant contractually agreed with Plaintiff to, among other things,
       BOHM LAW GROUP, INC.




                                      14   the following:
                                      15           a)       Board certification was not an express condition of Plaintiff’s employment with
                                      16   San Joaquin Hospital. Defendant further agreed there was no deadline after which board
                                      17   certification would become an express condition of Plaintiff’s employment with San Joaquin
                                      18   Hospital. However, Defendant breached the contract when it ultimately terminated Plaintiff and
                                      19   relied on his lack of board certification as the grounds for the termination.
                                      20           b)       Plaintiff would be allowed time to become board certified, if he chose to do so.
                                      21   This agreement included the additional agreements that Plaintiff would be given “four weeks off
                                      22   take your oral board certification examination when it is scheduled,” and that once the board
                                      23   certification was complete, Plaintiff would receive an additional $20,000 pay annually. Defendant
                                      24   breached the contract when it did not permit Plaintiff time to become board certified, when it
                                      25   terminated him.
                                      26           c)       The neurosurgery call schedule would be divided between three neurosurgeons,
                                      27   with “at least fifteen days of call each month that can be paid at the extra call rate” of $2,000 per
                                      28   day. However, Defendant breached the contract when it hired a fourth neurosurgeon, thereby

                                                                                             23
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial             Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                         Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                            Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 24 of 48



                                      1    depriving Plaintiff extra call opportunities. Further, Dr. Senegor pulled Plaintiff entirely from the
                                      2    call schedule on May 30, 2018, thereby denying him extra call opportunities.
                                      3            d)      Plaintiff would receive ninety days’ notice of termination of the contract.
                                      4    However, Defendant breached the contract when Plaintiff’s termination letter from June 18, 2018
                                      5    established Plaintiff’s last working day as June 30, 2018 and indicated Defendant would pay
                                      6    Plaintiff ninety days of his base pay. In doing so, Defendant denied Plaintiff over two and a half
                                      7    months of extra call opportunities, incentive pay, and surgeries needed for board certification.
                                      8            e)      Plaintiff would be provided support of allied health professionals during his
                                      9    employment with San Joaquin Hospital. Defendant breached the contract when it routinely failed
                                      10   to provide Plaintiff with sufficient allied health professionals.
                                      11           f)      Plaintiff would have the opportunity to have perform surgeries necessary to
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   achieve board certification. However, Defendant breached the contract when it deprived Plaintiff
   SACRAMENTO, CALIFORNIA 95834




                                      13   of surgeries and diverted patients away from Plaintiff and toward other neurosurgeons.
       BOHM LAW GROUP, INC.




                                      14           107.    Plaintiff was harmed by Defendant’s breach of contract.
                                      15           108.    Defendant’s failure to perform the required terms and conditions of the contract
                                      16   foreseeably caused Plaintiff to suffer general, consequential, and incidental damages, including
                                      17   economic damages in excess of this Court’s jurisdiction according to proof at trial. Both Plaintiff
                                      18   and Defendant knew or could reasonably have foreseen that the harm and/or special
                                      19   circumstances were likely to occur in the ordinary course of events as a result of the breach of the
                                      20   contract. Accordingly, Defendant’s conduct was a breach of contract.
                                      21           109.    As an actual and proximate result of Defendant’s unlawful conduct, Plaintiff has
                                      22   lost wages or profits, benefits, and has incurred other out-of-pocket expenses.
                                      23                                     SIXTH CAUSE OF ACTION
                                      24                    Breach of Implied Covenant of Good Faith and Fair Dealing
                                      25           110.    The allegations set forth in this complaint are hereby re-alleged and incorporated
                                      26   by reference.
                                      27           111.    This cause of action is asserted against Defendant.
                                      28           112.    Plaintiff and Defendant entered into a contract.

                                                                                             24
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial          Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                      Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                         Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 25 of 48



                                      1             113.   Plaintiff did all, or substantially all of the significant things the contract required
                                      2    him to do.
                                      3             114.   Defendant entered into a contract with Plaintiff, giving Plaintiff the right to earn
                                      4    up to $140,000 beyond his base pay through the Neurosurgeon Incentive Plan. Further, the
                                      5    contract gave Plaintiff the right to earn $2,000 per day of extra call shifts. However, Defendant
                                      6    unfairly, malevolently, and intentionally interfered with Plaintiff’s rights under the contract by,
                                      7    among other things, manipulating his schedule and work assignments, hiring an additional
                                      8    neurosurgeon, diverting patients and surgeries from Plaintiff, and depriving him of resources, all
                                      9    of which drastically undercut Plaintiff’s right to receive benefits of the Neurosurgeon Incentive
                                      10   Plan and extra call days.
                                      11            115.   The allegations set forth in this complaint set forth the malevolent and intentional
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   behavior by Defendant for the purpose of breaching the implied covenant of good faith and fair
   SACRAMENTO, CALIFORNIA 95834




                                      13   dealing and demonstrate the bad faith of Defendant at all relevant times.
       BOHM LAW GROUP, INC.




                                      14            116.   Plaintiff was harmed by Defendant’s conduct.
                                      15            117.   Defendant’s unfair interference with Plaintiff’s right to receive the benefits of the
                                      16   contract was foreseeable in causing Plaintiff to suffer general, consequential, and incidental
                                      17   damages, including economic damages in excess of this Court’s jurisdiction according to proof
                                      18   at trial. Both Plaintiff and Defendant knew or could reasonably have foreseen that the harm and/or
                                      19   special circumstances were likely to occur in the ordinary course of events as a result of the breach
                                      20   of the contract. Accordingly, Defendant’s conduct was a breach of implied covenant of good faith
                                      21   and fair dealing.
                                      22            118.   As a proximate result of Defendant’s aforementioned acts, Plaintiff has been
                                      23   damaged in an amount according to proof, but in an amount in excess of the jurisdiction of this
                                      24   Court.
                                      25            119.   As an actual and proximate result of Defendant’s unlawful conduct, Plaintiff has
                                      26   lost wages, benefits, and has incurred other out-of-pocket expenses.
                                      27            120.   As an actual and proximate result of Defendant’s aforementioned acts, Plaintiff
                                      28   suffered physical injury, including, but not limited to, insomnia, headaches, loss of appetite,

                                                                                             25
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial           Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                       Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                          Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 26 of 48



                                      1    weight loss, and weight gain. Plaintiff claims general damages for physical injury in an amount
                                      2    according to proof at time of trial.
                                      3            121.    As an actual and proximate result of Defendant’s aforementioned acts, Plaintiff
                                      4    also suffered mental upset, emotional distress and/or other psychological injury. Plaintiff claims
                                      5    general damages for mental upset, emotional distress and/or other psychological injury in an
                                      6    amount according to proof at time of trial.
                                      7                                    SEVENTH CAUSE OF ACTION
                                      8                                  Fraud/Intentional Misrepresentation
                                      9            122.    The allegations set forth in this complaint are hereby re-alleged and incorporated
                                      10   by reference.
                                      11           123.    This cause of action is asserted against Defendant.
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12           124.    Defendant represented to Plaintiff that certain facts were true, including, but not
   SACRAMENTO, CALIFORNIA 95834




                                      13   limited to, the following:
       BOHM LAW GROUP, INC.




                                      14               (1) Defendant represented to Plaintiff that board certification was not an express
                                      15                   condition of employment with San Joaquin Hospital. Defendant further
                                      16                   represented to Plaintiff that there was no deadline after which board certification
                                      17                   would be an express condition of employment with San Joaquin Hospital.
                                      18                   However, Defendant ultimately terminated Plaintiff and relied on his lack of board
                                      19                   certification as the grounds for the termination.
                                      20               (2) Defendant represented to Plaintiff he would be allowed time to become board
                                      21                   certified if he so chose. This included the representation that Plaintiff would be
                                      22                   given “four weeks off take your oral board certification examination when it is
                                      23                   scheduled,” and that once the board certification was complete, Plaintiff would
                                      24                   receive an additional $20,000 pay annually. Defendant did not permit Plaintiff
                                      25                   time to become board certified, when it terminated him.
                                      26               (3) Defendant represented to Plaintiff the call schedule would be divided between
                                      27                   three neurosurgeons, with “at least fifteen days of call each month that can be paid
                                      28                   at the extra call rate” of $2,000 per day. However, Defendant hired a fourth

                                                                                             26
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial         Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                     Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                        Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 27 of 48



                                      1                    neurosurgeon thereby depriving Plaintiff extra call opportunities. Further, Dr.
                                      2                    Senegor pulled Plaintiff entirely from the call schedule on May 30, 2018, thereby
                                      3                    denying him extra call opportunities.
                                      4                (4) Defendant represented to Plaintiff he was entitled to and would receive ninety
                                      5                    days’ notice of termination of the contract. However, Plaintiff’s termination letter
                                      6                    from June 18, 2018 established Plaintiff’s last working day as June 30, 2018 and
                                      7                    indicated Defendant would pay Plaintiff ninety days of his base pay. In doing so,
                                      8                    Defendant denied Plaintiff over two and a half months of extra call opportunities,
                                      9                    incentive pay, and surgeries needed for board certification.
                                      10               (5) Defendant represented to Plaintiff he was entitled to the support of allied health
                                      11                   professionals during his employment with San Joaquin Hospital. Defendant
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12                   routinely failed to provide Plaintiff with sufficient allied health professionals.
   SACRAMENTO, CALIFORNIA 95834




                                      13               (6) Defendant represented to Plaintiff he was entitled to the opportunity to perform
       BOHM LAW GROUP, INC.




                                      14                   surgeries necessary to achieve board certification. However, Defendant deprived
                                      15                   Plaintiff of surgeries and diverted patients away from Plaintiff and toward other
                                      16                   neurosurgeons.
                                      17           125.    Defendant’s representations were false.
                                      18           126.    Defendant knew that the representations were false when they were made, or made
                                      19   the representations recklessly and without regard for its truth.
                                      20           127.    Defendant intended that Plaintiff rely on the representations.
                                      21           128.    Plaintiff reasonably relied on Defendant’s representations.
                                      22           129.    Plaintiff was harmed.
                                      23           130.    Plaintiff’s reliance on Defendant’s representation was a substantial factor in
                                      24   causing Plaintiff to suffer general, consequential, and incidental damages, including economic
                                      25   damages in excess of this Court’s jurisdiction according to proof at trial. Both Plaintiff and
                                      26   Defendant knew or could reasonably have foreseen that the harm and/or special circumstances
                                      27   were likely to occur in the ordinary course of events as a result of the breach of the contract.
                                      28   Accordingly, Defendant’s conduct was intentional misrepresentation.

                                                                                             27
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial            Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                        Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                           Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 28 of 48



                                      1             131.   As a proximate result of Defendant’s aforementioned acts, Plaintiff has been
                                      2    damaged in an amount according to proof, but in an amount in excess of the jurisdiction of this
                                      3    Court.
                                      4             132.   As an actual and proximate result of Defendant’s unlawful conduct, Plaintiff has
                                      5    lost wages, benefits, and has incurred other out-of-pocket expenses.
                                      6             133.   As an actual and proximate result of Defendant’s aforementioned acts, Plaintiff
                                      7    suffered physical injury, including, but not limited to, insomnia, headaches, loss of appetite,
                                      8    weight loss, and weight gain. Plaintiff claims general damages for physical injury in an amount
                                      9    according to proof at time of trial.
                                      10            134.   As an actual and proximate result of Defendant’s aforementioned acts, Plaintiff
                                      11   also suffered mental upset, emotional distress and/or other psychological injury. Plaintiff claims
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   general damages for mental upset, emotional distress and/or other psychological injury in an
   SACRAMENTO, CALIFORNIA 95834




                                      13   amount according to proof at time of trial.
       BOHM LAW GROUP, INC.




                                      14                                    EIGHTH CAUSE OF ACTION
                                      15                                      Negligent Misrepresentation
                                      16            135.   The allegations set forth in this complaint are hereby re-alleged and incorporated
                                      17   by reference.
                                      18            136.   This cause of action is asserted against Defendant.
                                      19            137.   Defendant represented to Plaintiff that certain facts were true, including but not
                                      20   limited to the following:
                                      21               (1) Defendant represented to Plaintiff that board certification was not an express
                                      22                   condition of employment with San Joaquin Hospital. Defendant further
                                      23                   represented to Plaintiff that there was no deadline after which board certification
                                      24                   would be an express condition of employment with San Joaquin Hospital.
                                      25                   However, Defendant ultimately terminated Plaintiff and relied on his lack of board
                                      26                   certification as the grounds for the termination.
                                      27               (2) Defendant represented to Plaintiff he would be allowed time to become board
                                      28                   certified if he so chose. This included the representation that Plaintiff would be

                                                                                             28
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial         Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                     Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                        Scott C. Zienty, Esq.
                                                 Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 29 of 48



                                      1                    given “four weeks off take your oral board certification examination when it is
                                      2                    scheduled,” and that once the board certification was complete, Plaintiff would
                                      3                    receive an additional $20,000 pay annually. Defendant did not permit Plaintiff
                                      4                    time to become board certified, when it terminated him.
                                      5                (3) Defendant represented to Plaintiff that the call schedule would be divided between
                                      6                    three neurosurgeons, with “at least fifteen days of call each month that can be paid
                                      7                    at the extra call rate” of $2,000 per day. However, Defendant hired a fourth
                                      8                    neurosurgeon thereby depriving Plaintiff extra call opportunities. Further, Dr.
                                      9                    Senegor pulled Plaintiff entirely from the call schedule on May 30, 2018, thereby
                                      10                   denying him extra call opportunities.
                                      11               (4) Defendant represented to Plaintiff he was entitled to and would receive ninety
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12                   days’ notice of termination of the contract. However, Plaintiff’s termination letter
   SACRAMENTO, CALIFORNIA 95834




                                      13                   from June 18, 2018 established Plaintiff’s last working day as June 30, 2018 and
       BOHM LAW GROUP, INC.




                                      14                   indicated Defendant would pay Plaintiff ninety days of his base pay. In doing so,
                                      15                   Defendant denied Plaintiff over two and a half months of extra call opportunities,
                                      16                   incentive pay, and surgeries needed for board certification.
                                      17               (5) Defendant represented to Plaintiff he was entitled to and would receive the support
                                      18                   of allied health professionals during his employment with San Joaquin Hospital.
                                      19                   Defendant routinely failed to provide Plaintiff with sufficient allied health
                                      20                   professionals.
                                      21               (6) Defendant represented to Plaintiff he was entitled to and would receive the
                                      22                   opportunity to have perform surgeries necessary to achieve board certification.
                                      23                   However, Defendant deprived Plaintiff of surgeries and diverted patients away
                                      24                   from Plaintiff and toward other neurosurgeons.
                                      25            138.   Additionally, Defendant represented certain conditions of employment which
                                      26   were demonstrated by Defendant’s behavior and conduct to be false.
                                      27            139.   Defendant’s representations were not true.
                                      28   ///

                                                                                             29
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial            Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                        Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                           Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 30 of 48



                                      1             140.   Although Defendant may have honestly believed that the representations were
                                      2    true, Defendant had no reasonable grounds for believing the representations were true when they
                                      3    were made.
                                      4             141.   Defendant intended that Plaintiff rely on the representations.
                                      5             142.   Plaintiff reasonably relied on Defendant’s representations.
                                      6             143.   Plaintiff was harmed.
                                      7             144.   Plaintiff’s reliance on Defendant’s representations was a substantial factor in
                                      8    causing Plaintiff to suffer general, consequential, and incidental damages, including economic
                                      9    damages in excess of this Court’s jurisdiction according to proof at trial. Both Plaintiff and
                                      10   Defendant knew or could reasonably have foreseen that the harm and/or special circumstances
                                      11   were likely to occur in the ordinary course of events as a result of the breach of the contract.
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   Accordingly, Defendant’s conduct was negligent misrepresentation.
   SACRAMENTO, CALIFORNIA 95834




                                      13            145.   As a proximate result of Defendant’s aforementioned acts, Plaintiff has been
       BOHM LAW GROUP, INC.




                                      14   damaged in an amount according to proof, but in an amount in excess of the jurisdiction of this
                                      15   Court.
                                      16            146.   As an actual and proximate result of Defendant’s unlawful conduct, Plaintiff has
                                      17   lost wages, benefits, and has incurred other out-of-pocket expenses.
                                      18            147.   As an actual and proximate result of Defendant’s aforementioned acts, Plaintiff
                                      19   suffered physical injury, including, but not limited to, insomnia, headaches, loss of appetite,
                                      20   weight loss, and weight gain. Plaintiff claims general damages for physical injury in an amount
                                      21   according to proof at time of trial.
                                      22            148.   As an actual and proximate result of Defendant’s aforementioned acts, Plaintiff
                                      23   also suffered mental upset, emotional distress and/or other psychological injury. Plaintiff claims
                                      24   general damages for mental upset, emotional distress and/or other psychological injury in an
                                      25   amount according to proof at time of trial.
                                      26                                          PRAYER FOR RELIEF
                                      27            WHEREFORE, Plaintiff demands judgment against Defendant, and each of them, as
                                      28   follows:

                                                                                             30
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial           Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                       Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                          Scott C. Zienty, Esq.
                                             Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 31 of 48



                                      1            1.      For compensatory damages, including, but not limited to lost wages and emotional
                                      2                    distress in the amount according to proof;
                                      3            2.      For attorneys’ fees and costs pursuant to all applicable statues or legal principles;
                                      4            3.      For cost of suit incurred;
                                      5            4.      For prejudgment interest on all amounts claimed pursuant to Civil Code sections
                                      6                    3287 and/or 3288; and
                                      7            5.      For such other and further relief as the Court may deem proper.
                                      8
                                      9    Date: June 5, 2019                                           By:     /s/ Scott C. Zienty, Esq.
                                                                                                              LAWRANCE A. BOHM, ESQ.
                                      10
                                                                                                              KELSEY K. CIARIMBOLI, ESQ.
                                      11                                                                      SCOTT C. ZIENTY, ESQ.
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12                                                                      Attorneys for Plaintiff,
   SACRAMENTO, CALIFORNIA 95834




                                                                                                              ABBAS BAHARI
                                      13
       BOHM LAW GROUP, INC.




                                      14                                     DEMAND FOR JURY TRIAL
                                      15           Plaintiff hereby demands trial by jury for this matter.
                                      16
                                      17   Date: June 5, 2019                                           By:     /s/ Scott C. Zienty, Esq.
                                      18                                                                      LAWRANCE A. BOHM, ESQ.
                                                                                                              KELSEY K. CIARIMBOLI, ESQ.
                                      19                                                                      SCOTT C. ZIENTY, ESQ.
                                      20
                                                                                                              Attorneys for Plaintiff,
                                      21                                                                      ABBAS BAHARI
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                             31
                                           Plaintiff’s Verified Complaint for Damages and Demand for Jury Trial            Lawrance A. Bohm, Esq.
                                           Bahari v. County of San Joaquin, et al.                                        Kelsey K. Ciarimboli, Esq.
                                           Case No.:                                                                           Scott C. Zienty, Esq.
Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 32 of 48
Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 33 of 48




        EXHIBIT 1
Issue 40: Behaviors that undermine a culture of safety | Joint Commission


                        Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 34 of 48



    Sentinel Event Alert
                                                                                                                           July 09, 2008
    Issue 40, July 9, 2008
    Behaviors that undermine a culture of safety
    Intimidating and disruptive behaviors can foster medical errors,(1,2,3) contribute to poor patient satisfaction and to preventable
    adverse outcomes,(1,4,5) increase the cost of care,(4,5) and cause qualified clinicians, administrators and managers to seek
    new positions in more professional environments. (1,6) Safety and quality of patient care is dependent on teamwork,
    communication, and a collaborative work environment. To assure quality and to promote a culture of safety, health care
    organizations must address the problem of behaviors that threaten the performance of the health care team.

    Intimidating and disruptive behaviors include overt actions such as verbal outbursts and physical threats, as well as passive
    activities such as refusing to perform assigned tasks or quietly exhibiting uncooperative attitudes during routine activities.
    Intimidating and disruptive behaviors are often manifested by health care professionals in positions of power. Such behaviors
    include reluctance or refusal to answer questions, return phone calls or pages; condescending language or voice intonation; and
    impatience with questions.(2) Overt and passive behaviors undermine team effectiveness and can compromise the safety of
    patients.(7, 8, 11) All intimidating and disruptive behaviors are unprofessional and should not be tolerated.

    Intimidating and disruptive behaviors in health care organizations are not rare.(1,2,7,8,9) A survey on intimidation conducted
    by the Institute for Safe Medication Practices found that 40 percent of clinicians have kept quiet or remained passive during
    patient care events rather than question a known intimidator.(2,10) While most formal research centers on intimidating and
    disruptive behaviors among physicians and nurses, there is evidence that these behaviors occur among other health care
    professionals, such as pharmacists, therapists, and support staff, as well as among administrators. (1,2) Several surveys have
    found that most care providers have experienced or witnessed intimidating or disruptive behaviors.(1,2,8,12,13) These
    behaviors are not limited to one gender and occur during interactions within and across disciplines.(1,2,7) Nor are such
    behaviors confined to the small number of individuals who habitually exhibit them.(2) It is likely that these individuals are not
    involved in the large majority of episodes of intimidating or disruptive behaviors. It is important that organizations recognize
    that it is the behaviors that threaten patient safety, irrespective of who engages in them.

    The majority of health care professionals enter their chosen discipline for altruistic reasons and have a strong interest in caring
    for and helping other human beings. The preponderance of these individuals carry out their duties in a manner consistent with
    this idealism and maintain high levels of professionalism. The presence of intimidating and disruptive behaviors in an
    organization, however, erodes professional behavior and creates an unhealthy or even hostile work environment – one that is
    readily recognized by patients and their families. Health care organizations that ignore these behaviors also expose themselves
    to litigation from both employees and patients. Studies link patient complaints about unprofessional, disruptive behaviors and
    malpractice risk.(13,14,15) “Any behavior which impairs the health care team’s ability to function well creates risk,” says Gerald
    Hickson, M.D., associate dean for Clinical Affairs and director of the Center for Patient and Professional Advocacy at Vanderbilt
    University Medical Center. “If health care organizations encourage patients and families to speak up, their observations and
    complaints, if recorded and fed back to organizational leadership, can serve as part of a surveillance system to identify
    behaviors by members of the health care team that create unnecessary risk.”

    Root causes and contributing factors
    There is a history of tolerance and indifference to intimidating and disruptive behaviors in health care.(10) Organizations that
    fail to address unprofessional behavior through formal systems are indirectly promoting it. (9,11) Intimidating and disruptive
    behavior stems from both individual and systemic factors.(4) The inherent stresses of dealing with high stakes, high emotion
    situations can contribute to occasional intimidating or disruptive behavior, particularly in the presence of factors such as fatigue.
    Individual care providers who exhibit characteristics such as self-centeredness, immaturity, or defensiveness can be more prone
    to unprofessional behavior.(8,11) They can lack interpersonal, coping or conflict management skills.

    Systemic factors stem from the unique health care cultural environment, which is marked by pressures that include increased
    productivity demands, cost containment requirements, embedded hierarchies, and fear of or stress from litigation. These
    pressures can be further exacerbated by changes to or differences in the authority, autonomy, empowerment, and roles or
    values of professionals on the health care team, (5,7,16) as well as by the continual flux of daily changes in shifts, rotations,
    and interdepartmental support staff. This dynamic creates challenges for inter-professional communication and for the
    development of trust among team members.

    Disruptive behaviors often go unreported, and therefore unaddressed, for a number of reasons. Fear of retaliation and the
    stigma associated with “blowing the whistle” on a colleague, as well as a general reluctance to confront an intimidator all
    contribute to underreporting of intimidating and/or disruptive behavior.(2,9,12,16) Additionally, staff within institutions often
    perceive that powerful, revenue-generating physicians are “let off the hook” for inappropriate behavior due to the perceived
    consequences of confronting them.(8,10,12,17) The American College of Physician Executives (ACPE) conducted a physician
    behavior survey and found that 38.9 percent of the respondents agreed that "physicians in my organization who generate high
    amounts of revenue are treated more leniently when it comes to behavior problems than those who bring in less revenue."(17)

    Existing Joint Commission requirements
    Effective January 1, 2009 for all accreditation programs, The Joint Commission has a new Leadership standard (LD.03.01.01)*
    that addresses disruptive and inappropriate behaviors in two of its elements of performance:




http://www.jointcommission.org/SentinelEvents/SentinelEventAlert/sea_40.htm?print=yes[9/20/2010 11:54:55 AM]
Issue 40: Behaviors that undermine a culture of safety | Joint Commission

            EP 4: The hospital/organization has a code of conduct that defines acceptable and disruptive and inappropriate
            behaviors.
                       Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 35 of 48
            EP 5: Leaders create and implement a process for managing disruptive and inappropriate behaviors.

    In addition, standards in the Medical Staff chapter have been organized to follow six core competencies (see the introduction to
    MS.4) to be addressed in the credentialing process, including interpersonal skills and professionalism.

    Other Joint Commission suggested actions

       1. Educate all team members – both physicians and non-physician staff – on appropriate professional behavior defined by the
          organization’s code of conduct. The code and education should emphasize respect. Include training in basic business
          etiquette (particularly phone skills) and people skills.(10, 18,19)
       2. Hold all team members accountable for modeling desirable behaviors, and enforce the code consistently and equitably
          among all staff regardless of seniority or clinical discipline in a positive fashion through reinforcement as well as
          punishment.(2,4,9,10,11)
       3. Develop and implement policies and procedures/processes appropriate for the organization that address:

                “Zero tolerance” for intimidating and/or disruptive behaviors, especially the most egregious instances of disruptive
                behavior such as assault and other criminal acts. Incorporate the zero tolerance policy into medical staff bylaws and
                employment agreements as well as administrative policies.
                Medical staff policies regarding intimidating and/or disruptive behaviors of physicians within a health care organization
                should be complementary and supportive of the policies that are present in the organization for non-physician staff.
                Reducing fear of intimidation or retribution and protecting those who report or cooperate in the investigation of
                intimidating, disruptive and other unprofessional behavior.(10,18) Non-retaliation clauses should be included in all
                policy statements that address disruptive behaviors.
                Responding to patients and/or their families who are involved in or witness intimidating and/or disruptive behaviors.
                The response should include hearing and empathizing with their concerns, thanking them for sharing those concerns,
                and apologizing.(11)
                How and when to begin disciplinary actions (such as suspension, termination, loss of clinical privileges, reports to
                professional licensure bodies).

       4. Develop an organizational process for addressing intimidating and disruptive behaviors (LD.3.10 EP 5) that solicits and
          integrates substantial input from an inter-professional team including representation of medical and nursing staff,
          administrators and other employees.(4,10,18)
       5. Provide skills-based training and coaching for all leaders and managers in relationship-building and collaborative practice,
          including skills for giving feedback on unprofessional behavior, and conflict resolution.(4,7,10,11,17,20) Cultural
          assessment tools can also be used to measure whether or not attitudes change over time.
       6. Develop and implement a system for assessing staff perceptions of the seriousness and extent of instances of
          unprofessional behaviors and the risk of harm to patients.(10,17,18)
       7. Develop and implement a reporting/surveillance system (possibly anonymous) for detecting unprofessional behavior.
          Include ombuds services(20) and patient advocates,(2,11) both of which provide important feedback from patients and
          families who may experience intimidating or disruptive behavior from health professionals. Monitor system effectiveness
          through regular surveys, focus groups, peer and team member evaluations, or other methods.(10) Have multiple and
          specific strategies to learn whether intimidating or disruptive behaviors exist or recur, such as through direct inquiries at
          routine intervals with staff, supervisors, and peers.
       8. Support surveillance with tiered, non-confrontational interventional strategies, starting with informal “cup of coffee”
          conversations directly addressing the problem and moving toward detailed action plans and progressive discipline, if
          patterns persist. (4,5,10,11) These interventions should initially be non-adversarial in nature, with the focus on building
          trust, placing accountability on and rehabilitating the offending individual, and protecting patient safety.(4,5) Make use of
          mediators and conflict coaches when professional dispute resolution skills are needed.(4,7,14)
       9. Conduct all interventions within the context of an organizational commitment to the health and well-being of all staff, (11)
          with adequate resources to support individuals whose behavior is caused or influenced by physical or mental health
          pathologies.
      10. Encourage inter-professional dialogues across a variety of forums as a proactive way of addressing ongoing conflicts,
          overcoming them, and moving forward through improved collaboration and communication.(1,2,4,10)
      11. Document all attempts to address intimidating and disruptive behaviors.(18)



    References
    1 Rosenstein, AH and O’Daniel, M: Disruptive behavior and clinical outcomes: Perceptions of nurses and physicians. American
    Journal of Nursing, 2005, 105,1,54-64

    2 Institute for Safe Medication Practices: Survey on workplace intimidation. 2003. Available online:
    https://ismp.org/Survey/surveyresults/Survey0311.asp (accessed April 14, 2008)

    3 Morrissey J: Encyclopedia of errors; Growing database of medication errors allows hospitals to compare their track records
    with facilities nationwide in a nonpunitive setting. Modern Healthcare, March 24, 2003, 33(12):40,42

    4 Gerardi, D: Effective strategies for addressing “disruptive” behavior: Moving from avoidance to engagement. Medical Group



http://www.jointcommission.org/SentinelEvents/SentinelEventAlert/sea_40.htm?print=yes[9/20/2010 11:54:55 AM]
Issue 40: Behaviors that undermine a culture of safety | Joint Commission

    Management Association Webcast, 2007; and, Gerardi, D: Creating Cultures of Engagement: Effective Strategies for
                       Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 36 of 48
    Addressing Conflict and “Disruptive” Behavior. Arizona Hospital Association Annual Patient Safety Forum, 2008

    5 Ransom, SB and Neff, KE, et al: Enhancing physician performance. American College of Physician Executives, Tampa, Fla.,
    2000, chapter 4, p.45-72

    6 Rosenstein, A, et al: Disruptive physician behavior contributes to nursing shortage: Study links bad behavior by doctors to
    nurses leaving the profession. Physician Executive, November/December 2002, 28(6):8-11. Available online:
    http://findarticles.com/p/articles/mi_m0843/is_6_28/ai_94590407 (accessed April 14, 2008)

    7 Gerardi, D: The Emerging Culture of Health Care: Improving End-of-Life Care through Collaboration and Conflict Engagement
    Among Health Care Professionals. Ohio State Journal on Dispute Resolution, 2007, 23(1):105-142

    8 Weber, DO: Poll results: Doctors’ disruptive behavior disturbs physician leaders. Physician Executive, September/October
    2004, 30(5):6-14

    9 Leape, LL and Fromson, JA: Problem doctors: Is there a system-level solution? Annals of Internal Medicine, 2006, 144:107-
    155

    10 Porto, G and Lauve, R: Disruptive clinical behavior: A persistent threat to patient safety. Patient Safety and Quality
    Healthcare, July/August 2006. Available online: http://www.psqh.com/julaug06/disruptive.html (accessed April 14, 2008)

    11 Hickson, GB: A complementary approach to promoting professionalism: Identifying, measuring, and addressing
    unprofessional behaviors. Academic Medicine, November 2007, 82(11):1040-1048

    12 Rosenstein, AH: Nurse-physician relationships: Impact on nurse satisfaction and retention. American Journal of Nursing,
    2002, 102(6):26-34

    13 Hickson GB, et al: Patient complaints and malpractice risk. Journal of the American Medical Association, 2002, 287:2951-7

    14 Hickson GB, et al; Patient complaints and malpractice risk in a regional healthcare center. Southern Medical Journal, August
    2007, 100(8):791-6

    15 Stelfox HT, Ghandi TK, Orav J, Gustafson ML: The relation of patient satisfaction with complaints against physicians, risk
    management episodes, and malpractice lawsuits. American Journal of Medicine, 2005, 118(10):1126-33

    16 Gerardi, D: The culture of health care: How professional and organizational cultures impact conflict management. Georgia
    Law Review, 2005, 21(4):857-890

    17 Keogh, T and Martin, W: Managing unmanageable physicians. Physician Executive, September/October 2004, 18-22

    18 ECRI Institute: Disruptive practitioner behavior report, June 2006. Available for purchase
    online: http://www.ecri.org/Press/Pages/Free_Report_Behavior.aspx (accessed April 14, 2008)

    19 Kahn, MW: Etiquette-based medicine. New England Journal of Medicine, May 8, 2008, 358; 19:1988-1989

    20 Marshall, P and Robson, R: Preventing and managing conflict: Vital pieces in the patient safety puzzle. Healthcare
    Quarterly, October 2005, 8:39-44


    * The 2009 standards have been renumbered as part of the Standards Improvement Initiative. During development, this
    standard was number LD.3.10.

    -Top-

    Please route this issue to appropriate staff within your organization. Sentinel Event Alert may only be reproduced
    in its entirety and credited to The Joint Commission.




http://www.jointcommission.org/SentinelEvents/SentinelEventAlert/sea_40.htm?print=yes[9/20/2010 11:54:55 AM]
Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 37 of 48




        EXHIBIT 2
Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 38 of 48
Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 39 of 48
Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 40 of 48
Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 41 of 48
Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 42 of 48
Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 43 of 48
Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 44 of 48
Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 45 of 48
Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 46 of 48
Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 47 of 48
Case 2:19-cv-01023-KJM-DB Document 1 Filed 06/05/19 Page 48 of 48
